DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Prudham (US 2004/0085041) discloses:
A mechatronic actuator (abstract, paras 1-2) comprising: 
a three-phase electric motor (100, para 53) formed by a stator (25) excited by electric coils (19-21) and by a magnetized rotor (22, para 54),  
driving an output shaft (28) by a gear train (23,50, Fig 5); 
an axis of the rotor (center of 22), an axis of the output shaft (28) and axes of intermediate toothed wheels being parallel (Fig 5).
 Prudham also teaches the use of a spring (34). 
However, neither Prudham nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a housing incorporating a shell, a metal spring positioned in compression between a non-insulated zone of a yoke of the stator and a conductive ground track of a printed circuit.”.  Claims 2-5 are allowable based on their virtue of depending on claim 1.
In claim 6, Prudham (US 2004/0085041) discloses: A mechatronic actuator (abstract, paras 1-2) comprising: a three-phase electric motor (abstract, para 53) comprising a stator (25) and a rotor (22), the rotor configured to rotate an output shaft via gears (23); an axis of the rotor, an axis of the output shaft (28) and axes of the gears being parallel to each other (Fig 5).
However, neither Prudham nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a housing including a shell and a mating cover; attachment extensions laterally located at corners of the housing, an axis of a hole in each of the attachment extensions being parallel to the axes of the rotor, the output shaft and the gears; and one of the attachment extensions including a positioning tab and another of the attachment extensions including a claw to allow pivoting relative to the positioning tab, the claw having a substantially triangular shape with a tapered end projecting away from the hole adjacent thereto.”.
Claims 7-12 are allowable based on their virtue of depending on claim 6.
In claim 13, Prudham (US 2004/0085041) discloses: A mechatronic actuator (abstract, paras 1-2) comprising: a shell (not shown – inherent it would have some sort of shell in order to protect the internal components of the machine); a three-phase electric motor  (100, para 53, abstract) comprising a stator (25) with electric coils (19-21), and a rotor (22, para 54), the electric motor being located within the shell (inherent it would have some sort of shell in order to protect the internal components of the machine). However, neither Prudham nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the electric motor being a vehicle-aft flap actuator having a positioning accuracy within 5 degrees; a printed circuit board including an electrical circuit, located within the shell; gears operably rotated when the rotor is rotated by the stator; an axis of the rotor passing through an access hole in the printed circuit board; and multiple metal-plated holes in the printed circuit board internally receiving power supply studs of the electric coils, which are press-fit in the plated holes to create a solderless electrical connection between the stator and the electrical circuit.”.
Claims 14-20 are allowable based on their virtue of depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834